Citation Nr: 1509362	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-09 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin condition to include pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	John Wells, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to September 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veteran Affairs (VA). 

The Veteran testified at videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in January 2014.  A transcript of the hearing is associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence. 


FINDING OF FACT

Pseudofolliculitis barbae was noted at entry and underwent a worsening therein.


CONCLUSION OF LAW

Service connection for a skin condition diagnosed as pseudofolliculitis barbae is warranted.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein granting the benefit sought as to entitlement to service connection for PFB, the Board finds that any deficiencies in notice were not prejudicial to the Veteran. 

Legal Criteria and Analysis

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Veteran asserts he has a current condition of PFB that onset during service and has continued since.   

The Veteran's entrance examination of April 1987 shows that mild PFB was noted.  Additional records associated with the entrance examination dated in May 1987 also note mild PFB.  Therefore, the Board finds that the PFB clearly and unmistakably pre-existed service and was noted upon entrance to service.  

Service treatment records (STRS) are positive for a diagnosis, complaints and treatment of PFB in service.  STR dated in September 1988 indicates the Veteran would break out upon shaving.  He was prescribed medication and was given a no shave chit.  STR dated in October 1988 notes that he was not responding to the shaving advice.  It was determined he had only one grooming option, the use of barber's clippers.  

STR dated in February 1989 notes that PFB had cleared considerably during a six week period of no shaving, but now has returned despite adhering to proper shaving restrictions.  It was noted that the Veteran had two options, live with his PFB or separate from the Marine Corps.  

STR dated in March 1989 noted the Veteran had intractable PFB and his condition responds only to indefinite periods of no shaving.  It further notes no further medical treatment is possible and he could either accept his severe PFB or separate from the Marine Corps.  

As noted above, the Veteran's PFB was noted at entry.  Furthermore, the Veteran's lay testimony, as well as his in-service complaints, support the conclusion that it underwent an increase in severity in service so as to warrant a presumption of aggravation.  Having so determined, the Board must consider whether there is clear and unmistakable evidence that such worsening was temporary or not beyond the natural progression of the disorder.  In this regard, the Board again notes that the STRS clearly show a worsening of the PFB.  At entrance, PFB was noted to be mild, while in service it was categorized as severe.  The STRS show that the aggravating factor in the Veteran's PFB was the Marine Corps' shaving requirements.  Moreover, and most significantly, the STRS show that there was no further medical treatment for the Veteran and he could either accept the severe PFB or separate from service.

The Board acknowledges that a VA examiner stated in a January 2010 opinion that the Veteran's PFB was not aggravated by service.  However, the examiner did acknowledge that medical literature does mention that PFB is aggravated by shaving.  The examiner further noted that if the natural progression of the disease was influenced by the shaving in service, it did so minimally.  While the VA examiner's opinion appears to be a negative opinion, the examiner did acknowledge that it is accepted that shaving aggravates PFB.  Moreover, she left open the possibility that the required shaving in service permanently aggravated the Veteran's PFB.  

Therefore, given the evidence above, and resolving reasonable doubt in the Veteran's favor, the Board cannot say that the claimed disorder was clearly and unmistakably not aggravated by service.  In essence, the high evidentiary threshold for denying the claim has not been met.  Accordingly, service connection for a skin condition diagnosed as pseudofolliculitis barbae is warranted.


ORDER

Entitlement to a skin disorder diagnosed as pseudofolliculitis barbae is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


